DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-15) in the reply filed on 9/3/2021 is acknowledged.  The traversal is on the ground(s) that the amended claims relate to a single general inventive concept.  This is not found persuasive because the prior art teaches all the features of claim 1 (see rejection below).
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/3/2021.

Specification
The disclosure is objected to because of the following informalities:
In page 5 line 21, the registered trademark “Tetra Pak” should be in all capital letters.
In page 6 line 23, the term “thee” before “seeds” should be changed to “the”.
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1, in line 10 the term “at” should be inserted before “least” to place the claim in better form.
Regarding claim 7, in line 2 the term “for” should be inserted before “less” to place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all claim limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 1 and 6 the limitation “paste-like” recited in the respective lines renders the claim indefinite since it is unclear what the term “like” is intended to convey, and what feature(s) are encompassed by the term “like”. See MPEP 2173.05(b)III.E (not that the term “like” is analogous to the term “type” recited in this section). The rejection can be overcome by amending the term “paste-like” to instead recite only “paste”.
Regarding claims 2-3 and 11, the limitation “paste-like” recited in the respective claims render said claims indefinite for the same reason stated for claim 1 above.
Regarding claim 2, the limitation “mixing the food ingredients with the seeds to thereby obtain the paste-like food product” renders the claim indefinite since the limitation appears to contradict the “mixing” limitation recited in claim 1. Specifically, claim 1 recites “mixing the seeds into a paste” to thereby obtain the paste-like food product. However, claim 2 recites the paste-like food product is obtained when the food ingredients are mixed with the seeds. It is unclear if the paste-like food product is actually obtained simply by mixing the seeds into a paste as recited by claim 1, or obtained only when the food ingredients are mixed with the seeds as recited by claim 2.
Regarding claim 11, in line 2 the limitation “lectin-type” renders the claim indefinite for the same reasons stated for the limitation “paste-like” in claim 1. It is further unclear if “lectin-type” encompasses only substances having lectin molecular structure, substances which do not that said structure but still behave like lectin, or some other non-disclosed feature.
Regarding claim 13, in lines 2-3 the limitation “fully softened” renders the claim indefinite since it is unclear what is considered to be “fully softened”. It is unclear if the state of the seed being “fully softened” is determined by moisture content, hardness value, weight, volume, or some other undisclosed factor. Furthermore, the limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, an individual may consider a seed having a moisture content of 30% to be “fully softened”, while another individual may not 
MPEP 2173.05(b)IV recites, “Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.” In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). “Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.” Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). 
Claims 4-5, 7-10, and 12-14 are rejected by virtue of their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al. (US 5,296,253).
Regarding claim 1, Lusas et al. teaches a method of producing a food product (abstract) comprising providing beans or peas (seeds) and water into a mixer unit (extruder) such that the moisture content of the seeds is adjusted to 15-60 wt% (column 4 lines 10-11 and 22-25; column 6 lines 1-4), heating and mixing the seeds to form a paste (column 4 lines 4-5, 24-30, and 37-39; column 5 lines 50-54). The cooking (heating) step can be conducted at a temperature of 180-275oF (column 5 lines 59-61) oC and at least partially provide heat to the seeds. The process can be performed in an extruder or other device suitable to melt, intimately mix, heat, and produce a pate (column 7 lines 46-50), and is therefore construed to be performed in “one single mixer unit”. 
It is noted that this limitation is not defined by the specification. Therefore a system comprises multiple discrete devices for treating the seeds (e.g. grinding device, mixing device, and heating device) can be interpreted to be a “single mixer unit” as every device is part of the processing system. It is further noted that the term “seeds” is interpreted in view of applicant’s specification to include various types of peas and beans (page 1 lines 13-16).
Regarding the seeds having a moisture content of less than 30 wt% water, Lusas et al. teaches the water content can be adjusted to 15%. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lusas et al. to use seeds having a moisture content less than 30 wt% since the prior art acknowledges a range of values that overlaps the claimed range, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of seed and desired rheological properties of the paste as taught by Lusas et al. (column 6 lines 14-23).
Regarding claim 2, Lusas et al. teaches additional food ingredients such as seasonings can be added to the seeds (column 5 lines 5-7).
Regarding claim 4, Lusas et al. teaches the seeds are beans or peas (column 6 lines 1-4).
Regarding claim 5, the limitation “dry” is interpreted to mean the seeds do not contain added water. Lusas et al. teaches the seeds can be dry when provided into the mixer unit (column 8 lines 32-37).
Regarding claim 8, Lusas et al. teaches heating the seeds to a temperature in the range of 180-275oF (column 5 lines 59-61).
Regarding claim 9, Lusas et al. teaches heating the seeds to a temperature of 180-275oF (column 5 lines 60-61), and the heating can be performed for 45 minutes (column 11 lines 20-23) or 20 minutes (column 19 lines 1-3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lusas et al. to use the claimed heating duration since the prior art teaches similar heating time, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as conditions in the heating device (e.g. operating or temperature), type of bean, and degree of presoaking as taught by Lusas et al. (column 2 line 36).
Regarding claim 10, Lusas et al. teaches heating can be done by injecting steam or using a steam jacket (column 6 lines 24-27; column 11 lines 20-22).
Regarding claim 11, Lusas et al. teaches heating the seeds to inactivate lectins which are acknowledged to be toxic and heat-labile (column 5 lines 33-38; column 7 lines 24-26).
Regarding claim 12, Lusas et al. teaches the seeds can be ground to a size of 0.027 inch (column 13 lines 27-40).
Regarding claim 13, Lusas et al. teaches the seeds can be placed in an extruder configured to rapidly heat the product with minor shear (column 5 lines 13-19). Since 
Regarding claim 14, Lusas et al. teaches the water can be added in an amount of at least 20% by weight of the seeds (column 6 lines 14-16).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al. (US 5,296,253) as applied to claims 1-2, 4-5, and 8-14 above, and further in view of Zhou et al. (US 2013/0251870 A1).
Regarding claim 3, Lusas et al. does not teach a first operational speed and a second operational speed, the second speed being higher than the first speed as claimed.
Zhou et al. teaches a method for processing soybeans (abstract), the method comprising stirring the beans at a first lower speed to dehull the beans without damaging or breaking the cotyledons in the beans (paragraph 53), and subsequently blending the dehulled beans at a higher speed to thoroughly blend the beans into small particle size (paragraph 54). The reference is analogous since it is directed to a method of processing soybeans by soaking, mixing/blending, and cooking (paragraphs 48 and 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lusas et al. to include separate mixing speeds as claimed in order to first separate the soybeans from their hulls (paragraph 51), to minimize damage to the cotyledons, and thereby provide a food product having more protein density as taught by Zhou et al. (paragraph 43).
Regarding claim 7, Lusas et al. does not teach the seeds being soaked for less than 1 hour when provided to the mixer unit.
Zhou et al. further teaches soaking in hot water for 5-15 minutes, and soaking time should be long enough to soften hulls (to facilitate separation of said hulls), but short enough to substantially preserve the hardness of the cotyledons, to ensure the hulls and cotyledons do not adhere together, and the soaking time can vary based on the type of bean (paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lusas et al. to soak the seeds for less than 1 hour to similarly facilitate separation of the hull from the cotyledon as taught by Zhou et al., and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as water temperature, type of bean, and desired degree of softening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792